DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/11/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-10 and 21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “one or more sensors disposed in the interior of the housing, each sensor configured to detect a parameter indicative of one or more of (1) a phase of the cell culture media in the fluidic circuit and (2) an environment in the interior of the housing; a computing device configured to automatically control cell culture media exchange within the cell culture reactor based on at least the parameter indicative of the phase of the cell culture media” in lines 10-15, however, the claim limitation is unclear. Applicant’s specification indicates that the computing device is coupled to one or more sensors for detecting the process of the cell culturing. The instant specification indicates that the detected data includes determining phase of the cell culturing, and based on the data detected by the sensors, the computing device controls the cell culturing process ([0035],[0071],[0088]-[0089]). Based on the phase of cell culturing, the computing system can be control culture media pump to keep the volume of cell culture media in the fluidic circuit low, for example ([0089]). However, it is unclear as to what constitute the phase of the cell culture media. It is unclear as to the parameter indicative of the phase of cell culture media. Therefore, it is unclear how the computing device controls cell culture media exchange based on the parameter indicative of the phase of the cell culture media. The claim is unclear for examination.  	Moreover, claim 1 recites that each of the one or more sensors is configured to detect a parameter indicative of one or more of (1) phase of the cell culture media and (2) environment in the interior of the housing (lines 10-12). However, claim 1 further recites that the computing device is configured to automatically control cell culture media exchange within the cell culture reactor based on at least the parameter indicative of the phase of the cell culture media (lines 13-15). Thus, it is unclear if the computing device is a required element of the claim since the parameter indicative of the phase of cell culture media data is presented in the claim in the alternative. That is, it is unclear if each of the one or more sensors are required in the claim to acquire both the parameter indicative of the phase of the cell media and a parameter of the environment in the interior of the housing, since the claim also requires the computing device to control the system based on the parameter indicative of the phase of the cell culture media. Further clarification is requested and appropriate correction is required. 	Claims 2-10 and 21 are rejected by virtue of their dependency upon a rejected base claim.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 and 21 have been considered but are moot in view of the new ground of rejection. 
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799